Citation Nr: 1324458	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO.  11-06 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to higher initial ratings for ischemic heart disease rated 100 percent as of December 30, 2009, 60 percent as of May 1, 2010, and 10 percent as of August 5, 2010. 

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims can be reached.  

The Veteran contends that his service-connected disabilities warrant higher ratings.  Specifically, he indicated that the results of an August 2010 cardiac examination obtained for VA purposes were not reported correctly and that the correct results would have shown that his heart disability warrants a rating in excess of the currently assigned 10 percent.   

With regard to the service-connected PTSD, the Veteran contends that the results of the August 2010 PTSD examination obtained for VA purposes include symptomatology which meets the criteria for a higher rating. 

The Veteran was last afforded VA examinations to assess his service-connected ischemic heart disease and PTSD in August 2010, almost three years ago.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate rating of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Veteran's last VA examinations are stale.  The Veteran's service-connected disability may have worsened since the date of the last examinations.  Moreover, the Veteran has indicted that his heart disability is more disabling than the currently assigned 10 percent rating and that his PTSD symptomatology meets the criteria for a higher rating.  In order to properly adjudicate the increased rating claims, the Veteran should be afforded examinations to assess the current level of severity for both service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a physician with expertise in treating disorders of the heart.  The examiner should review the claims file and should note that review in the examination report.  The examiner should identify all symptoms and manifestations attributable to ischemic heart disease, in accordance with the rating criteria specified at 38 C.F.R. § 4.104, Diagnostic Code 7005 (2012).  The examiner should provide comprehensive information that addresses all components of the applicable rating criteria, to include an assessment of exercise capacity in terms of METs (metabolic equivalents); left ventricular function; and commentary on the presence, or lack thereof, of chronic congestive heart failure, and its frequency.  The examination report must include a complete rationale for all opinions and conclusions reached. 

2.  Schedule the Veteran for a VA examination  to determine the current severity of his PTSD.  The examiner should review the claims file and should note that review in the examination report.  The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, including the assignment of a GAF score.  The examiner should discuss the symptomatology exhibited by the Veteran and the level of occupational and social impairment caused by PTSD.

3.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


